Title: To Thomas Jefferson from Caesar Augustus Rodney, 22 January 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philada. January 22d. 1807.
                        
                        I received your favor of the 20th. inst: by the mail of this day. I shall leave this on Saturday morning in a
                            carriage hired for the purpose & shall loose no time on my journey. I would have set off tomorrow but it was not in my
                            power to make the necessary arrangements; & I would have taken the stage, but the duties of the office with which you
                            have honored me, require that I should bring a number of books essentially necessary. I remain Dear Sir 
                  Yours Most
                            Sincerely
                        
                            C. A. Rodney
                            
                        
                    